Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the combination of the cover, the upper container, the lower container, the protrusions, and the projecting part, and the configuration of the ribs, where
the protrusions protrude upward from an upper end of the folded part on the lower container to engage with the folded part of an upper container and restrict movement, 
and a projecting part extending transversely on the folded part on the lower container, configured to fit into a penetration hole of the cover when the cover is arranged over the upper container.
While US 4505226 A to Carlson and US 20070068461 A1 to Hill teach the details of the ribs and the upper and lower container, they fail to teach the protrusions or the projecting part on the lower container’s folded part. Carlson specifically teaches the folded part as the bent portion on the edges of each container, as well as the first and second ribs being integral with the upper container. Carlson further teaches the container and cover engaging with one another in a sort of nested fashion, however the folded parts of each container do not come into contact.
Hill further teaches the specific rib configuration, where the ribs have downwardly inclined sections from ribs that intersect them.
However, Carlson and Hill fail to teach the specific configuration of the protrusions and the projecting part, where these elements extend upwardly and transversely from the folded part, respectively. 
Modifying Carlson and Hill further would require the primary reference of Carlson to have a projecting part on the lower container folded part which would have to extend through the 
US 5572950 A to O’Rourke teaches projections extending upward from a folded part, however these projections extend through the cover to secure the cover to the lowest container. 
US 20180014509 A1 to Kwak, teaches a projecting part extending laterally from the lowermost container, however it does not extend from “a folded part” and instead demonstrates the projecting part extending from a sidewall. If Kwak were to be further modified with Carlson, one of ordinary skill in the art would determine that the sidewalls of the upper and lower container need to overlap, with the upper container sidewall overlapping exteriorly to the lower container sidewall in order to accommodate the projecting part of Kwak.
Additionally, the folded parts of Carlson do not snugly fit together such that if they were modified to have the protrusions and projecting part, they would not engage as in the instant application since the edges of each container are not perfectly nested and the sides do not overlap in the same way as Kwak. This would prevent a lateral projecting part on the lowermost container from extending through the upper container and through the cover of Carlson. 

US 20140251224 A1 to Yamamoto teaches upper and lower containers like Carlson, with holes and ribs where the folded part of each of the upper and lower containers are almost nested together, however Yamamoto specifically teaches the use of latches which latch the containers together to prevent movement in the transverse direction and to lessen the gap between the upper and lower containers. It would break the reference of Yamamoto to further modify this and replace the latches with protrusions or a projecting part as taught by O’Rourke and Kwak, since doing so would eliminate the functionality of the latches closing the gap between the two containers.

US 20050183672 A1 to Lewis teaches another laterally projecting piece that extends from a sidewall of a lower container and extends through the cover. Lewis does not teach an upper container or a folded part, and therefore has a similar problem to that of Kwak in that it does not teach this projecting part extending laterally from a folded part, and references such as Carlson and Yamamoto would not be able to function in the same way as the instant application if modified by Lewis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642